Citation Nr: 1529425	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for keloid formation, chest and back. 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include a nervous condition, depression, and posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for an acquired psychiatric disability, to include nervous condition, depression, and PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran initially filed a claim of entitlement to service connection for a nervous condition.  He subsequently filed claims for PTSD and depression.  Based on the Veteran's contentions and VA treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include a nervous condition, depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include a nervous condition, depression and PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  





FINDINGS OF FACT

1. The Veteran's skin disorder has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy was required during the past 12-month period.  

2. In an unappealed decision, dated January 1984, the RO denied a claim for service connection for a nervous condition. 

3. Additional evidence received since the January 1984 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability.

4. The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disability that is etiologically related to service or to any service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for the Veteran's service-connected keloid formation, chest and back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

2. The January 1984 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

3. Evidence received since the January 1984 rating decision is new and material to the service connection claim for an acquired psychiatric disability, to include nervous condition, depression, and PTSD, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for an acquired psychiatric disorder, to include nervous condition, depression, and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.310, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May 2011, July 2011, April 2012, and June 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his skin disability and an acquired psychiatric disability in September 1983, June 2011, April 2012, May 2012, and February 2014, which also contained relevant medical opinions.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected skin disability is more severe than what is reflected by the currently assigned ratings.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's keloid formation on the chest and back is currently rated as 30 percent disabling under Diagnostic Code 7806.   

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 30 percent evaluation is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas was affected, or; systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum schedular evaluation of 60 percent is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas was affected, or; constant or near-constant systemic therapy was required during the past 12-month period.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts in a June 2011 statement that his skin disability itches and is spreading.  He further contends his skin disability also affected most of his past relationships.  He elaborated in his November 2013 substantive appeal that his condition warrants a 60 percent rating.  The Veteran's representative states in his February 2015 appellate brief that the Veteran contends the keloid scars have become worse and now cover more than 40 percent of his entire body.  

A June 2008 VA treatment record notes the Veteran developed a boil in one of his keloid scars over his sternum.  It was cleaned with Betadine and an incision and drainage was performed.  It was cultured.  

A June 2011 VA treatment record notes the Veteran reported his outside dermatologist gave him cream to help with the itching and his scars are changing.  It further notes the entire central involved area is approximately 10 centimeters long and 15 centimeters wide.  The area is not fully scarred over, but multiple horizontal bands of raised red/pink tissue.  Confluence between patches in some areas.  

The Veteran was afforded a VA skin examination in June 2011.  The examination report conveys that the skin disease did not involve any areas that were exposed to the sun and the Veteran was treating the skin disability with topical corticosteroid within the past 12 months, "unsure twice a day 2 days ago."  He further reported he used lancing three times, unsure.  The medication was a topical, unsure.  The Veteran stated he cannot go into the sun without a shirt on due to increased itching and stressful questions from the public.  The examiner found the examination did not reveal acne, chloracne, scarring alopecia, alopecia areata, and hyperhidrosis.  The examiner diagnosed the Veteran with keloid condition, located on the anterior mid-line chest.  Skin lesion was 0 percent in the exposed area and skin lesion coverage relative to the whole body was 2 percent.  The skin lesions were not associated with systemic disease.  The exam further found there was a scar on the anterior side of the trunk, precisely located mid-line anterior chest, with a calculated area of 25 sq. cm.  The entire scar measured 5 cm by 5 cm.  The scar was not painful, and no skin breakdown.  The examiner found this was a superficial scar with no underlying tissue damage.  There was a keloid formation described as partial keloid of long standing rash.  The scar was not disfiguring, did not limit the Veteran's motion and there was no limitation of function due to the scar.  The examiner opined that there was no change in the diagnosis of keloid condition and the Veteran's condition was active.  The Veteran's condition did not affect his daily activities.  

The Veteran was afforded another VA examination in April 2012.  The Veteran reported he worked as a store clerk.  He reported the scar sometimes oozes some pus and sometimes he gets some boil like lesions.  His current treatment for his skin condition was chlorhexidine skin cleansing lotion and Mupirocin skin cream.  The examiner confirmed the diagnosis of keloid scars on middle of anterior chest wall.  No scars or disfigurement of the head, face, or neck were found.  The examiner found the anterior and posterior trunk was affected.  The type of scars were superficial non-linear.  The examiner found there were multiple keloid scars on anterior chest wall, back of both shoulders, right upper arm and right clavicle areas.  The combined total area of superficial non-linear scars on the anterior trunk was approximately 14.0 cm by 10 cm, and the posterior trunk was 12.0 cm by 6 cm.  The examiner noted the scars were superficial and there was no pain or tenderness on palpation.  There was no adherence to underlying tissue, texture was normal, and no loss of covering skin.  There was a slight elevation compared to the adjacent area.  No oozing or any discharge noticed.  No evidence of any inflammation, edema, indurations, inflexibility, gross distortion, or asymmetry of any features.  No limitation of movement or other function.  

The Veteran was afforded another VA examination in February 2014.  The examiner confirmed the diagnosis of keloid skin disorder.  In the past 12 months, the Veteran was treated with topical corticosteroid for 6 weeks or more, but not constant.  The examiner stated the Veteran had keloid disorder on the chest wall, back, and shoulder area; 5-20 percent with zero percent exposed.  The examiner further noted there was no change in diagnosis; at this time, the Veteran's condition was active.  

The Board finds a higher rating is not warranted for the entire period on appeal because the record does not reflect that the Veteran has keloid formation affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The June 2011 VA examiner found skin lesion coverage relative to the whole body was 2 percent, and the Veteran was treating the skin disability with topical corticosteroid within the past 12 months, "unsure twice a day 2 days ago."  The April 2012 VA examiner found the combined total area of superficial non-linear scars on the anterior trunk was approximately 14.0 cm by 10 cm, and the posterior trunk was 12.0 cm by 6 cm, and the Veteran's current treatment for his skin condition was chlorhexidine skin cleansing lotion and Mupirocin skin cream.  The February 2014 VA examiner found the Veteran had keloid disorder on the chest wall, back, and shoulder area 5-20 percent and in the past 12 months, the Veteran was treated with topical corticosteroid for 6 weeks or more, but not constant.  Thus, a higher evaluation is not warranted

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not demonstrated the requisite knowledge to identify the percentage of his body affected by his keloid formation - this is, whether the condition affects 20 to 40 percent of the body as opposed to more than 40 percent of the body.  The competent medical evidence consistently shows that the Veteran's skin disability does not affect more than 40 percent of the entire body.  Moreover, the evidence does not show that constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required during the past 12-month period. 

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran. 38 C.F.R. § 4.118 , Diagnostic Code 7806.  The evidence does not show the presence of any scars related to the service-connected keloid formation of the head, face, or neck, or any scars that are deep, unstable, painful, or disabling; therefore Diagnostic Codes 7800, 7801, 7803, 7804, and 7805 are not applicable.  38 C.F.R. § 4.118.  Additionally, Diagnostic Code 7802 provides for a single 10 percent disability rating and evaluation under this code would not be more favorable to the Veteran, id.; therefore, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his skin disability is more severe than is reflected by the assigned ratings.  As was explained in the merits of the decision above, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for service-connected keloid formation, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Code 7806; Gilbert, 1 Vet. App. at 49.

III. New and Material

The Veteran filed his original service connection claim for a nervous condition in July 1983.  This claim was denied in a January 1984 rating decision on the basis that a nervous condition was not shown by the evidence of record.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the January 1984 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the January 1984 rating decision includes statements from the Veteran regarding the cause of his psychiatric disabilities, VA treatment records noting complaints of depression, and a May 2012VA psychiatric evaluation that diagnosed the Veteran with dysthymia and personality disorder.  

The Board finds that evidence has been received regarding the Veteran's service connection claim for an acquired psychiatric disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a diagnosis of dysthymia and personality disorder.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

IV. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts in a June 2011 statement that his service-connected skin disability has caused him mental stress and mental problems.  He does not go without a shirt; the comments and looks on people's faces show disgust.  This has also affected most of his past relationships.  At times he feels anger and frustration with the medical world for lack of help.  He notes times of depression due to the effect on relationships, including times "I felt it is not living with and justifing [sic] what it is."  In a subsequent June 2011 statement, the Veteran elaborated that he thought a doctor felt he had PTSD from issues in service.  In a June 2012 statement, the Veteran notes his claim for PTSD was originally claimed as mental/stress and depression.  He asserts his service medical records clearly show his first attempt at receiving medical treatment for a nervous condition was in 1977 and continued through the present.  The Veteran further contends in his May 2013 notice of disagreement that according to his treating physician as well as a contracted physician, his current issue of PTSD/depression is a continuation of the anxiety issues he had while in service.  The Veteran's representative elaborates in his February 2015 appellant brief that while serving aboard the USS Kalamazoo, the Veteran was exposed to harmful and cancerous chemicals when barrels fell over and spilled on him, causing his skin and nervous condition.  He asserts the accident made him fear for his life, but he did not seek psychiatric help on a regular basis while on active duty.  

The Veteran's service treatment records do not reflect that he was treated for a psychiatric disability during active service.  An August 1978 report of medical history contains no notation of any mental health problems.  The Veteran's June 1982 separation examination revealed no notation of mental health problems and the Veteran did not report depression, excess worry, or nervous trouble of any sort in his June 1982 report of medical history.  

Post-service treatment records reflect that the Veteran was afforded a VA psychiatric evaluation in September 1983.  The examiner found there was no psychotic change of affect, no evidence of a manic state, or psychotic depression.  The examiner opined that he could find no significant evidence of a psychiatric disorder in the examination.  

VA treatment records beginning in April 2005 noted the Veteran had a negative PTSD screen test.  A January 2007 VA treatment record notes the Veteran was positive for a PTSD screen test, but the Veteran declined referral for PTSD evaluation at the time, but was given educational material to review.  

A June 2011 VA treatment record reveals the Veteran reported depression, stating he has been this way since the military.  No past psychiatric history reported.  He further reports that in 1995 he put a gun in his mouth but could not pull the trigger in 1995.  The Veteran was not interested in medication and stated he would think about therapy.   

A March 2012 memorandum notes no stressor information has been received from the Veteran and the evidence of record is insufficient to submit a request for records for review from the U.S. Army and the Joint Service Records Research Center (JSRRC).  

The Veteran was afforded a VA psychiatric evaluation in May 2012.  The examiner reviewed the Veteran's claims folder.  The Veteran reported no adult psychiatric treatment or history until the two brief assessments by the VA and he did not follow up with any counseling.  Primary care recently started the Veteran on Fluoxetine in October 2011 for depressed mood.  There is no history of inpatient psychiatric care.  The examiner diagnosed the Veteran with dysthymia and personality disorder, not otherwise specified.  The examiner opined that claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran's depression is not a direct result of a skin lesion in that there is no medical sequel that the skin lesion causes a clinical depression.  Depression (dysthymia) is not caused by or a result of the dermatologic condition.  

During a January 2014 informal conference at the RO, the Veteran asserted he did not think he had PTSD, thought it was depression.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

The Board first notes that the evidence does not show that the Veteran has been diagnosed with what could be characterized as a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)), such as schizophrenia.  As the Veteran has not been shown to have a chronic disease under 38 C.F.R. § 3.309(a), service connection may not be awarded under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the Veteran was diagnosed with a personality disorder during his May 2012 psychiatric evaluation, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Although the Veteran stated in a June 2011 statement that he thought a doctor felt he had PTSD from issues in service, the Board finds there is no medical evidence to show that the Veteran has been found to have PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  An April 2005 VA treatment record notes the Veteran had a negative PTSD screen test.  A January 2007 VA treatment record notes the Veteran was positive for a PTSD screen test, but the Veteran declined referral for PTSD evaluation at the time, but was given educational material to review.  The May 2012 VA examiner did not find a diagnosis of PTSD.  Moreover, during a January 2014 informal conference at the RO, the Veteran asserted he did not think he had PTSD, thought it was depression.  These records do not show the Veteran has a diagnosis of PTSD.  

As the medical evidence of record demonstrates that the Veteran does not suffer from PTSD, additional development to corroborate the alleged stressors is unwarranted under the circumstances of this case.  The Board emphasizes that the Veteran's alleged stressors were taken into account by various VA mental health practitioners in assessing the Veteran's psychiatric disorder, yet a competent and credible diagnosis of PTSD has not been rendered.  Thus, the Board finds that under the relevant provisions of 38 C.F.R. § 3.304(f) applicable in the case, in the absence of a PTSD diagnosis, further stressor development is not warranted.  

In any case, the Board reiterates that in March 2012, the RO issued a memorandum, in which it determined that the claimed stressors were unaccompanied by sufficient details such that they were not capable of verification, and that an attempt to verify the claimed stressors with the U.S. Army and JSRRC was therefore not warranted.  See M21- 1MR, Part III.iv.4.H.32.j.  Although the Veteran reported during his May 2012 VA psychiatric evaluation that in the 80's, he had a special security clearance and was questioned about espionage, finger-printed/mug shots, hand cuffed, and then released and told to forget about it, causing him to be angry and bitter over the unresolved nature of the event, the Board finds these details to be too vague to submit to the JSRRC.  The Veteran has not included any dates other than the 80's, did not include the location of the event, or any personnel involved.  Thus, the Board finds this alleged event too vague to send to the JSRRC.  The Board finds there is no verified stressor upon which a diagnosis of service-related PTSD may be based.  The Board finds that the preponderance of the evidence is against the claim for PTSD, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f).

In regards to the Veteran's contentions of service connection for other psychiatric disorders, the Board has found there is no competent or probative evidence that the Veteran's current psychiatric disorders are related to service or to a service-connected disability.  

While the Veteran might sincerely believe that he has a psychiatric disorder related to service or to a service-connected disability, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  While the Veteran might sincerely believe that his current acquired psychiatric disability is related to his active service or to his service-connected skin disability and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disability is related to his active service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Providing such an opinion requires medical expertise in the causes of psychiatric disorders, and the Veteran has not established that he has such expertise.  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.

Although the Veteran asserts that service medical records clearly show his first attempt at receiving medical treatment for a nervous condition was in 1977 and continued through the present, service treatment records are silent for any complaints or treatment for any mental health problems.  Moreover, while the Veteran complained of dizziness or fainting spells, hearing loss, shortness of breath, cramps in his legs, recurrent back pain, and trick or locked knee on his June 1982 report of medical history, he did not complain of any mental health issues.  Furthermore, the September 1983 VA psychiatric examiner opined that he could find no significant evidence of a psychiatric disorder in the examination.  Moreover, the Veteran's representative states in his February 2015 appellate brief that the Veteran did not seek psychiatric help on a regular basis while he was on active duty.  These findings weigh against the Veteran's credibility that he had a psychiatric disability in service that continued through the present.  

Additionally, although the Veteran contends in his May 2013 notice of disagreement that according to his treating physician as well as a contracted physician, his current issue of PTSD/depression are a continuation of the anxiety issues he had while in service, the Board finds the evidence of record is void of competent, probative, or persuasive evidence indicating a relationship between the Veteran's current diagnosis of a psychiatric disorder and service.  During his May 2012 VA psychiatric evaluation, the Veteran stated he had no adult psychiatric treatment or history until two brief assessments by the VA and he did not follow up with any counseling.  As the Veteran reports no adult psychiatric treatment or history, the Board does not find his assertions that a treating physician and contract physician told him his current psychiatric disorder was a continuation of anxiety from service credible.  

While the Veteran also contends his current psychiatric disorder is secondary to his service-connected skin disability, the Board finds that the May 2012 VA psychiatric evaluation report is most probative evidence as to whether the Veteran has an acquired psychiatric disorder attributable to a service or to a service-connected disability.  The examination report included a review of the record and interview of the Veteran, and provided a complete rationale for her opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record, considered evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  As described above, the opinion concludes that the Veteran does not suffer from a psychiatric disability attributable to a service-connected disability.  

While the Board acknowledges the Veteran's assertion that he currently suffers from a psychiatric disorder that is attributable to a service or to his service-connected skin disability, the Board finds there is nothing in the Veteran's service records to corroborate his allegations, and the Veteran stated he had no adult psychiatric treatment or history until the two brief VA assessments where he did not follow up with counseling.  Additionally, for the reasons set forth above, the Board does not find the submitted lay statements to be credible or persuasive evidence to corroborate the alleged event.  The Board finds there is no credible, reliable, persuasive, or probative evidence in the record that the Veteran has an acquired psychiatric disorder related to service or to a service-connected disability.  

Accordingly, service connection for an acquired psychiatric disorder, to include nervous condition, depression, and PTSD, must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.














	
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to rating in excess of 30 percent for keloid formation, chest and back, is denied. 

The service connection claim for an acquired psychiatric disorder, to include nervous condition, depression, and PTSD, is reopened; the appeal is granted to this extent only. 

Entitlement to service connection for an acquired psychiatric disorder, to include nervous condition, depression, and PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


